Citation Nr: 1633522	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including service in Vietnam. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 RO decision.

In September 2015, the Board remanded this appeal for additional development, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has prostate problems due to exposure to Agent Orange during service in Vietnam.  He does not contend that he has prostate cancer.

Unfortunately, as there was inadequate compliance with the prior remand directives, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board previously remanded this appeal for a VA examination to determine the etiology of any current prostate condition.  In its September 2015 remand, the Board noted that the Veteran had been treated for prostate conditions to include hematuria and benign localized hyperplasia.  Although a VA examination was conducted in October 2015, in which the examiner diagnosed benign prostatic hypertrophy (BPH) and opined that it was not likely incurred in service, the examiner did not provide an opinion regarding all of the recent prostate/urinary conditions shown in the recent medical records.  As the October 2015 VA medical opinion is inadequate, another remand is required to obtain a responsive medical opinion as to the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary).

By a letter dated in January 2011, a private urologist, M.J.S., MD, diagnosed hematuria, hematospermia, and decreased force of stream and urgency.  The Board notes that "hematuria" is defined as the presence of blood or red blood cells in the urine.  See Stedman's Medical Dictionary, 27th ed., 2000, at 798).

By a letter dated in November 2010, a VA Medical Center (VAMC) informed the Veteran of the results of a physical examination performed in November 2010 for the Agent Orange Registry.  He was informed that he had BPH with lower urinary tract symptoms.  Laboratory tests showed trace blood in the urinalysis.  A report of this examination is not on file and must be obtained.  A review of the available electronic CAPRI VA medical records reflects that the report of this examination is contained in the VistA records system.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's service treatment records (STRs) are negative for a diagnosis of a prostate condition.  However, as noted in the Board's prior September 2015 remand, hematuria was noted in service.  The STRs show that in late February 1970, the Veteran complained of blood in his urine, mild burning, and no drip.  On examination, no abnormalities of his genitalia or prostate were seen, but urinalysis showed white and red blood cells and bacterial growth.  A diagnostic impression was deferred, and further studies were planned.  A culture and sensitivity lab test dated the same day showed E. Coli (a bacterial infection).  In June 1970, the Veteran complained of a drip, laboratory tests showed gram-negative intracellular diplococci (GNID), and he was given penicillin and referred to a venereal disease interviewer.  

The October 2015 VA examiner provided a medical opinion only as to the Veteran's current BPH, but did not provide a medical opinion as to whether the recent medical findings (by VA and private physicians) of hematospermia and hematuria are related to complaints and findings in service, including hematuria in February 1970, and a gonorrhea infection in June 1970.  (The prior May 2013 VA medical opinion was provided without a physical examination and only related to hematospermia, and has previously been found to be inadequate.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of a report of the November 2010 VA Agent Orange registry examination (apparently stored in the VistA system, see November 2, 2010 VA outpatient treatment note), and associate it with the claims file.

If this examination report is unavailable, the claims file must be documented as to this fact, and the Veteran must be notified.

2.  With any necessary releases, obtain ongoing relevant VA or private medical records dated since October 2015 relating to treatment or evaluation of a prostate or urinary condition.

If any records are unavailable, the claims file must be documented as to this fact, and the Veteran must be notified.

3.  Obtain an addendum VA medical opinion from the examiner who performed the October 2015 VA examination, as to whether the recently diagnosed hematuria and/or hematospermia are related to service.  The claims folder should be made available to and reviewed by the examiner.  If that examiner is unavailable, the requested medical opinion should be obtained from an urologist or other suitably qualified examiner.  Only if a physical examination or additional testing is deemed necessary by the examiner, such should be performed.

Based on the examination and review of the record, the examiner should address the following:

With regard to the recent findings of hematuria and hematospermia, the examiner should indicate (1) the etiology of such findings, i.e., the underlying pathology causing such symptomatology; and (2) whether is it at least as likely as not (a 50 percent probability or greater), that such pathology manifested by hematuria and/or hematospermia, were incurred in or are otherwise related to the Veteran's service, to include exposure to herbicides in Vietnam, and to include findings of hematuria during service in February 1970, and GNID in June 1970?

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




